245 F.2d 243
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.CITIZENS FIDELITY BANK AND TRUST COMPANY, Trustee, Julia B. Heyburn Trust, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.ESTATE of John G. HEYBURN, Deceased, Citizens Fidelity Bank and Trust Company, Executor, and Martha R. Heyburn, Respondents.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Henry B. HEYBURN and Florence M. Heyburn, Respondents.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.ESTATE of Julia B. HEYBURN, Citizens Fidelity Bank and Trust Company and John Marshall, Jr., Co-executors, Respondents.
No. 13144.
No. 13145.
No. 13146.
No. 13147.
United States Court of Appeals Sixth Circuit.
May 27, 1957.

Petitions to review decision of the Tax Court.
Charles K. Rice and Lee A. Jackson, Washington, D. C., for petitioner.
Henry R. Heyburn and John Marshall, Jr., Louisville, Ky., for respondents.
PER CURIAM.


1
Upon stipulation of counsel for the parties, it is ordered that the petitions to review the decisions of the Tax Court in these cases be and they hereby are dismissed.